DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory “process" under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing. 
While the instant claim recites a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor positively ties to another statutory category that accomplishes the claimed method steps, and therefore does not qualify as a statutory process, recalling In re Bilski.  
Claim 16 is directed to non-transitory subject matter because it recited merely a computer-readable medium (none of the claims, specification or record disclose that the claimed “computer-readable storage medium” is a non-transitory medium. The Examiner asserts that the claimed “computer-readable storage medium” can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace “computer-readable storage medium” with “non-transitory computer-readable storage medium” or clarify that the “computer-readable storage medium” is non-transitory either in the specification or on the records).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 2, 5, 7, 10-11, 16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Apfel (US 2012/0183163 A1).
Regarding claim 2, Apfel discloses a method comprising: displaying, at a device, (Apfel; Para [0014]; claim 20) a settings user interface for a plurality of wireless audio output devices paired with the device that includes a plurality of affordances (Apfel; Fig 1; Para [0016]; ambient conditions like outside bar concert interpreted as affordances); for selecting audio processing settings for the plurality of wireless audio output devices (Apfel; Para [0016]; audio profile for each ambient conditions interpreted as audio processing settings); receiving selection of a respective affordance (Apfel; Para [0017][0019]); and in response to receiving the selection (Apfel; Para [0017][0019]), in accordance with a determination that a first affordance of the plurality of affordances was selected, applying a first set of audio processing settings to the plurality of wireless audio output devices (Apfel; Para [0019]; process audio at hearing aid 102 with hearing aids profile received from computing device 122).

Regarding claim 5, Apfel discloses the method of claim 2, wherein, the first set of audio processing settings relate to processing of environmental audio (Apfel; Para [0017][0019]; audio profile related to processing of audio in predetermined ambient conditions).

Regarding claim 7, Apfel discloses the method of claim 2, further including adjusting current audio processing settings of the plurality of wireless audio output devices in response to an input directed to a control of the settings user interface (Apfel; Para [0015] adjust existing hearing profiles).

Regarding claim 10, Apfel discloses the method of claim 2, wherein one of the audio processing settings is a default setting (Apfel; Para [0020]; baseline hearing profile is interpreted as default setting).

Regarding claim 11, Apfel discloses an electronic device (Apfel; Fig 1; computing device 122), comprising: one or more processors (Apfel; Fig 1; processor 136); a display (Apfel; Para [0014]); and memory storing one or more programs, the one or more programs including instructions for (Apfel; Fig 1; memory 124): displaying on the display (Apfel; Para [0014]; claim 20) a settings user interface for a plurality of wireless audio output devices paired with the device that includes a plurality of affordances (Apfel; Fig 1; Para [0016]; ambient conditions like outside bar concert interpreted as affordances) for selecting audio processing settings for the plurality of wireless audio output devices (Apfel; Para [0016]; claim 20; audio profile for each ambient conditions interpreted as audio processing settings); receiving selection of a respective affordance (Apfel; Para [0017][0019]); and in response to receiving the selection, in accordance with a determination that a first affordance of the plurality of affordances was selected (Apfel; Para [0017][0019]), applying a first set of audio processing settings to the plurality of wireless audio output devices (Apfel; Para [0019]; process audio at hearing aid 102 with hearing aids profile received from computing device 122).

Regarding claim 16, Apfel discloses a computer readable storage medium storing one or more programs (Apfel; claim 20), the one or more programs including instructions, which when executed by an electronic device having one or more processors and a display, cause the electronic device (Apfel; Fig 1; memory 124) to:
display on the display (Apfel; claim 20) a settings user interface for a plurality of wireless audio output devices paired with the device that includes a plurality of affordances (Apfel; Fig 1; Para [0016]; ambient conditions like outside bar concert interpreted as affordances) for selecting audio processing settings for the plurality of wireless audio output devices (Apfel; Para [0016]; claim 20; audio profile for each ambient conditions interpreted as audio processing settings); receive selection of a respective affordance (Apfel; Para [0017][0019]); and in response to receiving the selection, in accordance with determination that a first affordance of the plurality of affordances was selected (Apfel; Para [0017][0019]), apply a first set of audio processing settings to the plurality of wireless audio output devices (Apfel; Para [0019]; process audio at hearing aid 102 with hearing aids profile received from computing device 122).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3-4, 6, 12-14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Apfel (US 2012/0183163 A1) in view of Rass et al (US 2005/0281424 A1).
Regarding claim 3, Apfel discloses the method of claim 2, but do not expressly disclose including: in response to receiving the selection, in accordance with a determination that a second affordance of the plurality of affordances was selected, applying a second set of audio processing settings to the plurality of wireless audio output devices, wherein the second set of audio processing settings is different from the first set of audio processing settings. However, Rass et al disclose a method including: in response to receiving the selection (Rass et al; Para 0023]; relevant audio parameters selected and transmitted based on keys actuations; selection of a second auditory programs will select second program parameters), in accordance with a determination that a second affordance of the plurality of affordances was selected (Rass et al; Para 0023]; relevant audio parameters selected and transmitted based on keys actuations; selection of a second auditory programs keys will select second program parameters), applying a second set of audio processing settings to the plurality of wireless audio output devices (Rass et al; Para [0023]; transmit parameters related to selected keys 12-15 to hearing aids 10), wherein the second set of audio processing settings is different from the first set of audio processing settings (Rass et al; Para [0023]; programs 12-15 are different). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiple program selection and transmission taught by Rass to select and transmit a plurality of audio profiles taught by Apfel. The motivation to do so would have been to improve the control of the hearing by the remote control device.

Regarding claim 4, Apfel in view of Rass disclose the method of claim 3, but do not expressly disclose wherein the second set of audio processing settings relate to processing of environmental audio. However, Rass et al disclose a method wherein the second set of audio processing settings relate to processing of environmental audio (Rass et al; Para [0023]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiple program selection and transmission taught by Rass to select and transmit a plurality of audio profiles taught by Apfel. The motivation to do so would have been to improve the accuracy of the outputted audio signal.

Regarding claim 6, Apfel discloses the method of claim 2, but do not expressly disclose including: concurrently displaying, with the plurality of affordances, a volume control for the plurality of wireless audio output devices. However, Rass et al disclose a method including: concurrently displaying, with the plurality of affordances, a volume control for the plurality of wireless audio output devices (Rass et al; Fig 2; volume control 19 concurrent with programs 12-15). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiple program selection and transmission taught by Rass to select and transmit a plurality of audio profiles taught by Apfel. The motivation to do so would have been to reduce the size of the device.

Regarding claim 12, Apfel discloses the electronic device of claim 11, but do not expressly disclose wherein the one or more programs include instructions for, in response to receiving the selection, in accordance with a determination that a second affordance of the plurality of affordances was selected, applying a second set of audio processing settings to the plurality of wireless audio output devices, wherein the second set of audio processing settings is different from the first set of audio processing settings. However, Rass et al disclose a device wherein the one or more programs include instructions for, in response to receiving the selection (Rass et al; Para 0023]; relevant audio parameters selected and transmitted based on keys actuations; selection of a second auditory programs will select second program parameters), in accordance with a determination that a second affordance of the plurality of affordances was selected (Rass et al; Para 0023]; relevant audio parameters selected and transmitted based on keys actuations; selection of a second auditory programs keys will select second program parameters), applying a second set of audio processing settings to the plurality of wireless audio output devices (Rass et al; Para [0023]; transmit parameters related to selected keys 12-15 to hearing aids 10), wherein the second set of audio processing settings is different from the first set of audio processing settings (Rass et al; Para [0023]; programs 12-15 are different). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiple program selection and transmission taught by Rass to select and transmit a plurality of audio profiles taught by Apfel. The motivation to do so would have been to improve the control of the hearing by the remote control device.

Regarding claim 13, Apfel in view of Rass disclose the electronic device of claim 12, but do not expressly disclose wherein the second set of audio processing settings relate to processing of environmental audio. However, Rass et al disclose a device wherein the second set of audio processing settings relate to processing of environmental audio (Rass et al; Para [0023]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiple program selection and transmission taught by Rass to select and transmit a plurality of audio profiles taught by Apfel. The motivation to do so would have been to reduce the size of the device.

Regarding claim 14, Apfel discloses the electronic device of claim 11, but do not expressly disclose wherein the one or more programs include instructions for concurrently displaying, with the plurality of affordances, a volume control for the plurality of wireless audio output devices. However, Rass et al disclose a device wherein the one or more programs include instructions for concurrently displaying, with the plurality of affordances, a volume control for the plurality of wireless audio output devices (Rass et al; Fig 2; volume control 19 concurrent with programs 12-15). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the multiple program selection and transmission taught by Rass to select and transmit a plurality of audio profiles taught by Apfel. The motivation to do so would have been to improve the aesthetics of the device.

Claims 8-9, 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Apfel (US 2012/0183163 A1) in view of Pedersen (US 2012/0328118 A1).
Regarding claim 8, Apfel discloses the method of claim 2, but do not expressly disclose wherein at least one of the plurality of wireless audio output devices includes an input device for detecting inputs for adjusting current audio processing settings of the plurality of wireless audio output devices. However, Pedersen discloses a method wherein at least one of the plurality of wireless audio output devices includes an input device for detecting inputs for adjusting current audio processing settings of the plurality of wireless audio output devices (Pedersen; Fig 1a; button UI; Para [0006]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the button taught by Pedersen as control input interface in the hearing device taught by Apfel. The motivation to do so would have been to reduce power consumption at the control device.

Regarding claim 9, Apfel discloses the method of claim 2, but do not expressly disclose including adjusting current audio processing settings of the plurality of wireless audio output devices in response to an input at one of the plurality of wireless audio output devices. However, Pedersen discloses a method including adjusting current audio processing settings of the plurality of wireless audio output devices in response to an input at one of the plurality of wireless audio output devices (Pedersen; Fig 1a; button UI; Para [0006]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the button taught by Pedersen as control input interface in the hearing device taught by Apfel. The motivation to do so would have been to provide a plurality of control options to the user of the audio device.

Regarding claim 15, Apfel discloses the electronic device of claim 11, but do not expressly disclose wherein the one or more programs include instructions for adjusting current audio processing settings of the plurality of wireless audio output devices in response to an input at one of the plurality of wireless audio output devices. However, Pedersen discloses a device wherein the one or more programs include instructions for adjusting current audio processing settings of the plurality of wireless audio output devices in response to an input at one of the plurality of wireless audio output devices (Pedersen; Fig 1a; button UI; Para [0006]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the button taught by Pedersen as control input interface in the hearing device taught by Apfel. The motivation to do so would have been to provide a plurality of control options to the user of the audio device.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651